Citation Nr: 1821691	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for follicular rash, to include as due to in-service herbicides exposure, previously claimed as chronic skin lesions on back of head.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Gillikin, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his child, and L.H.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He had service in the Republic of Vietnam from May 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The claims of entitlement to service connection for an acquired psychiatric disorder and for follicular rash were remanded by the Board in December 2013.  

In the December 2013 remand, the Board broadened the Veteran's claim of entitlement to service connection for PTSD to a claim of entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Thereafter, the Board remanded these claims again in May 2017.  The requested development completed, the issues have been properly returned to the Board for appellate consideration.  

The undersigned Acting Veterans Law Judge accepted testimony from the Veteran in a July 2011 videoconference hearing.  A transcript of the hearing has been associated with the electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam from May 1965 to March 1966 and is presumed to have been exposed to herbicides during his service in Vietnam.

2.  The current skin disorder to include folliculitis and seborrheic skin lesions did not have onset in service and is not etiologically related to service, to include exposure to herbicides, and there are no current findings of angioneurotic edema or urticaria.  

3.  The Veteran has not been shown to have met the DSM-IV or DSM 5 criteria for a diagnosis of a psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder to include folliculitis and seborrheic skin lesions are not met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria for service connection for a psychiatric disorder to include PTSD are not met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge at a Board hearing in July 2011.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010.  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

II.A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b) (West 2012), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3) (2017). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 307, 311  1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in June 2011 (prior to August 4, 2014), the diagnosis of his PTSD should conform to DSM-IV.

	Factual History

In a March 2010 statement, the Veteran described smelling residuals of a bombing of a nearby city while in transit with a convoy.  The road was also covered with bomb craters and the bridges were destroyed.  He also described serving in Vietnam when a plane crashed on a main street, its onboard bombs exploding when the plane struck the ground.  A September 2010 administrative finding reflects the Veteran's service in Vietnam from May 1965 to March 1966 and the finding that the Veteran's reported stressors were conceded.  The decision found that it was likely the Veteran was in a hostile environment, to include smelling powder in air form bombs, witnessing roads covered with craters, and witnessing destroyed bridges.  

VA initially provided an examination for the Veteran's claim in September 2010.  After conducting a clinical evaluation, the examiner acknowledged that the Veteran appeared to meet the DSM-IV stressor criteria for PTSD by virtue of his report of his convoy experience in Vietnam.  However, explained the examiner, the Veteran did not appear to meet the PTSD symptom criteria for the diagnosis of PTSD.  The Veteran had reported that he would typically sleep six to seven hours nightly, longer on occasion.  The Veteran reported dreams relating to his Vietnam experience as occurring once in every three or four months, possibly less frequent.  Intrusive thoughts regarding his Vietnam experience would occur once every three months.  The Veteran had reported that he avoided crowds.  However, noted the examiner, the Veteran reported that he would go shopping and then mentioned limitations in such activities that were related to leg pain.  The Veteran reported that reminders, such as terrain similar to Vietnam or scents of gun powder would cause intrusive thoughts related to his Vietnam experience.  The examiner noted that the Veteran rarely hunted, however, so such reminders would be infrequent.  

In short, the examiner found that, although an in-service stressor had been conceded, the Veteran did not meet the DSM-IV criteria for PTSD.  However, any other diagnosis was deferred.  

At the July 2011 Board hearing, it was reported that the Veteran had difficulty understanding the VA examiner's questions during the September 2010 VA examination.  The Veteran testified that this was part of his coping mechanism in order to keep his PTSD symptoms under control.  The Veteran requested another VA examination in order to properly assess the nature of his psychiatric disorder.  

Pursuant to the Board's December 2013 remand, the Veteran was provided an examination for PTSD in December 2015.  After clinical examination, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder.  The examiner specifically found that the Veteran did not meet criteria B, C, and E under DSM-5 without providing any opinion as to a diagnosis under DSM-IV.  A mental status examination was normal.  The examiner noted that the Veteran was screened for symptoms of depression, panic, obsessive compulsive disorder, generalized anxiety disorder, and for psychotic symptoms.  He denied symptoms of all of these.  

In the June 2017 remand, the Board acknowledged that, while DSM-V represented the most up-to-date clinical diagnostic guidelines, due process required that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using DSM-IV criteria.  Thus, an addendum opinion was provided on remand in July 2017.  The examiner expanded on the December 2015 examination findings, noting that the Veteran also did not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner explained that the use of the different manual editions did not change the findings of the December 2015 VA examination.   

VA treatment records document psychiatric consultations.  For instance, the Veteran was examined in October 2015.  However, after a mental status examination, the attending psychiatrist noted that he was unsure the Veteran had any particular diagnosis.  It was concluded that the Veteran did not require psychiatric treatment.  A PTSD screening from earlier that month was negative.  VA treatment records are otherwise negative for any pertinent evidence.  

	Analysis

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a psychiatric disorder, to include PTSD.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability. The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded. See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

On this record, the competent evidence does not establish the presence of a psychiatric disorder.  Accordingly, the claim of service connection for a psychiatric disorder is denied.

In making this finding, the Board accords significant weight to the findings of the September 2010 and December 2015 VA examinations and July 2017 addendum opinion.  The examiners all found that the Veteran did not meet the diagnostic criteria for a psychiatric disorder.  The Board also notes that these findings were rendered despite the Veteran's in-service stressor being conceded.  The examinations collectively reflect a detailed rationale that is supported by knowledge of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  In the absence of any competent evidence to the contrary, the Board finds that the VA examinations of record support a finding that the Veteran does not have PTSD or any other clinically diagnosed disorder.  

The Veteran's own implied assertions that he had PTSD or other mental disorder due to active service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV or DSM-5, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.  Regardless, his statements are outweighed by the competent medical evidence of record.  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded. See Brammer, supra; Shedden, supra. 

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of any psychiatric disorder, to include PTSD.  Accordingly, on this record, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.




II.B.  Skin Disorder

	Factual History

Initially, the Board notes that the Veteran's service treatment records are silent for any skin symptoms.  His separation examination dated in March 1966 shows a normal skin examination.  The Veteran did undergo procedure to have a ganglion cyst removed from his left wrist.  The Veteran separated from active service in March 1966.  

Post-service, VA treatment records from 1969 document that the Veteran was seen in October 1969 for probable diagnoses of urticaria and angioneurotic edema.  These provisional diagnoses were provided after the Veteran reported that he had found skin lesions intermittently over the previous month.  

The record is silent for skin symptoms until 2005.  VA treatment records from April 2005 show the Veteran reporting a history of spots on his  back.  In July 2005, the Veteran reported at VA treatment that he would have lesions appear on his scalp and back, as well as his foot.  In August 2005, he was assessed with a follicular rash with itching.  Questionable insect bite was noted.  

VA provided an examination for the claim in January 2016.  The examiner found 0.3cm diameter by 0.2cm hypopigmented, smooth, nontender, shiny-waxy intact papular lesions on the mid posterior neck and mid posterior scalp.  There was no induration, skin restriction, or scar of the surrounding tissue.  On the bilateral posterior shoulders and upper back, the examiner noted numerous 1 centimeter or less hypopigmented intact lesions of the same type as the neck and scalp lesions.  The examiner opined that it was less likely than not that the Veteran's claimed skin condition was incurred in or caused by the Veteran's military service.  Citing to his review of the Veteran's record and his lay testimony, the examiner noted that the service treatment records were completely silent for any skin complaints, other than the treatment for a left ganglion cyst that was excised, healed well, and had no sequelae.  Otherwise, the service treatment records were silent, and post-service treatment records shows no complaints or objective findings for a skin condition until April 2005.  

These findings, found the examiner, were consistent with seborrheic keratosis, which were not related to service in his opinion.  

As noted by the Board in May 2017, the December 2015 VA examination was predicated on the Veteran's report of not seeking treatment for skin symptoms post-service until the current claim.  As noted above, however, the 1969 VA treatment records are evidence of at least some skin symptomatology at a more proximate time to the Veteran's service than the 2000s, when the December 2015 examiner indicated that skin symptoms were first objectively noted.  Thus, the Board remanded the claim for an addendum opinion.

An opinion was provided in June 2017.  The examiner opined that it was less likely than not that the Veteran's skin disorder had its onset during active service or was otherwise related to service, to include in-service herbicide exposure.  The examiner noted that the VA treatment records showed that the Veteran had been hospitalized for psychophysiological evaluation with numerous somatic complaints that were characteristic of neurosis, including complaints of angioneurotic edema and urticaria occurring earlier in 1969 but with no present findings or complaints of skin condition.  The examiner emphasized that there was no lay, medical, or diagnostic findings of angioneurotic edema or urticaria.  Post service, the diagnosis was self-limiting folliculitis, possible insect bite in 2005 and multiple seborrheic skin lesions in January 2016.  There had never been findings of functional impairment, chronic disability, a diagnosis, or continuity of care for these few self-limiting conditions, and they had not been related to any service disease, event, or injury, to include herbicide exposure.  

	Analysis

After a thorough review of the record, the Board finds that service connection for a skin disorder is not warranted.  The January 2016 and June 2017 VA examination and opinions collectively address the pertinent portions of the Veteran's medical history.  In significant part, the examiners discussed the Veteran's contentions, noted all records of potential skin treatment during service and post-service, and provided a detailed rationale for the opinions provided.  The June 2017 addendum opinion adequately addressed the 1969 VA treatment records highlighted by the Board in May 2015.  The June 2017 VA examiner opined that the 1969 treatment records had no findings or complaints of the current skin disorders, and further opined that there were no findings of functional impairment, chronic disability, diagnosis, or continuity care for these few self-limiting conditions, diagnosed as folliculitis or seborrheic skin lesions related to any service disease, event, or injury, including herbicide exposure.  The June 2017 VA examiner stated that there were no lay, medical, or diagnostic findings of angioneurotic edema or urticaria.  The Board accords the opinions significant probative weight.  In the absence of any competent evidence to the contrary, the Board finds that the opinions support a finding that the Veteran does not have a skin disorder that is etiologically related to service, to include herbicide exposure therein.  

The Veteran contends that he incurred a skin disorder in active service.  The Board finds that the Veteran is competent to describe a skin disorders and symptoms.  He is competent to describe observable symptoms such as a rash or lesion or pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements have limited credibility.  He described skin symptoms in active service but he did not provide lay evidence of chronic and recurrent symptoms since service separation in 1969 until the time he filed the claim for service connection in 2009.  

At the December 2015 VA examination, the Veteran stated that he had water blisters in 1965 on the back of his neck, shoulders, and back.  He stated that sometimes it was very itchy, and scratching caused blood or pus drainage, and sometimes has he would have scars from scratching.  The Veteran stated that he also had sun poisoning but he did not go to sick call during military service or report skin problems at time of military discharge.  The Veteran stated that he has not received medical care for his skin condition post military discharge to present and he did not currently utilize any medications for skin conditions.  

The Boards notes that the Veteran does not provide any detailed information of chronic or recurrent skin symptoms after separation from active service.  He also only describes some skin symptoms in active service and he makes a bare assertion that he has a current skin disorder due to herbicide exposure.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent skin symptoms in active service and since service.

Further, the Veteran's own implied assertions that he has a skin disorder due to active service to include herbicide exposure in active service are no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  This is because diagnosing a skin disorder or providing an opinion as to the disorder's etiology requires specialized training.  Such matters are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.  Regardless, his statements are outweighed by the competent medical evidence of record.  

The Veteran asserts that he developed a skin disorder due to exposure to herbicide agents in Vietnam.  The Board notes that chloracne or other acneform diseases consistent with chloracne are among the list of diseases which are presumed related to exposure to herbicide agents in service.  38 C.F.R. § 3.309 (e) (2017).  The weight of the competent and credible evidence shows that the Veteran does not currently have a diagnosis of chloracne or other acneform diseases consistent with chloracne.  Further, as discussed above, the weight of the competent and credible evidence establishes that any current skin disorder is not as likely as not related to an in-service event or disease to include exposure to herbicides.  

The preponderance of the evidence establishes that the Veteran does not have a skin disorder that is related to his service.  Accordingly, on this record, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is denied.


ORDER

Service connection for a psychiatric disorder to include PTSD is denied.

Service connection for a skin disorder is denied.  




____________________________________________
CAROLYN L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


